   

Exhibit 10.4

 

    Form of Non-Employee Director Non-Qualified Stock      Option Agreement for
the Marriott International, Inc.     2002 Comprehensive Stock and Cash Incentive
Plan    

 

NON-QUALIFIED STOCK OPTION AGREEMENT

MARRIOTT INTERNATIONAL, INC.

2002 COMPREHENSIVE STOCK AND CASH INCENTIVE PLAN

 

This Agreement (“Agreement”) is executed in duplicate as of <<Grant Date>> (the
“Grant Date”) by and between Marriott International, Inc. (“Company”) and «NAME»
(“Director”).

 

In accordance with the provisions of the Company’s 2002 Comprehensive Stock and
Cash Incentive Plan (“Plan”), a copy of which is available to the Director, the
Company has authorized this Agreement.

 

Now, THEREFORE, it is agreed as follows:

 

1. Prospectus. The Director has been provided with, and hereby acknowledges
receipt of, a Prospectus for the Plan dated February 5, 2004, which contains,
among other things, a detailed description of the provisions of the Plan
relating to stock options for Non-employee Directors.

 

2. Interpretation. The provisions of the Plan relating to stock options for
Non-employee Directors are incorporated herein by reference and form an integral
part of this Agreement. Except as otherwise set forth herein, capitalized terms
used herein shall have the meanings given to them in the Plan. In the event of
any inconsistency between this Agreement and the Plan, the terms of the Plan
shall govern. A copy of the Plan is available from the Compensation Department
of the Company upon request. All decisions and interpretations made by the
Compensation Policy Committee of the Company’s Board of Directors (the
“Committee”) or its delegate with regard to any question arising hereunder or
under the Plan shall be binding and conclusive. The options granted pursuant to
this Agreement are not intended to qualify as “incentive stock options” within
the meaning of Section 422 of the Internal Revenue Code.

 

3. Grant of Options. The Company hereby grants to the Director as of the Grant
Date this option (the “Option”) to purchase «Award» shares of the Company’s
Class A Common Stock (the “Option Shares”), subject to the terms and conditions
of the Plan and this Agreement.

 

4. Purchase Price. Subject to Paragraph 10 hereof, the purchase price per share
of the Option Shares is «$    » (the “Option Price”), which has been determined
in accordance with Section 12.5 of the Plan.

 

5. Waiting Period and Exercise Dates. The Option Shares will become 100% vested
and first exercisable on the last business day immediately preceding the Annual
Meeting of the stockholders of the Company next following the Grant Date, or, if
earlier, upon the Director’s Termination of Service due to death or disability.
To the extent that the Option to purchase Option Shares is not exercised by the
Director when it becomes initially exercisable, the Option shall not expire but
shall be carried forward and shall be exercisable at any time thereafter;
provided, however, that the Option shall not be exercisable after the expiration
of ten (10) years from the Grant Date. Exercise of the Option shall not be
dependent upon the prior or sequential exercise of any other options heretofore
granted to Director by the Company. Except as provided in Paragraph 9 below, the
Option may not be exercised at any time unless the Director shall then be a
Director of the Company.

 

6. Method of Exercising Option. In order to exercise the Option, the person
entitled to exercise the Option must provide a signed written notice to the
Company stating the number of Option Shares with respect to which the Option is
being exercised. The Option may be exercised by (a) payment of the Option Price
for the Option Shares being purchased in accordance with Section 12.5 of the
Plan, and (b) an undertaking to furnish and execute such documents as the
Company deems necessary (i) to evidence such exercise, and (ii) to determine
whether registration is then required to comply with the Securities Act of 1933
or any other law. Upon payment of the Option Price, the Company shall, without
transfer or issue tax to the person exercising the Option, either cause delivery
to such person of a share certificate or other evidence of the Option Shares
purchased or provide confirmation from the transfer agent for the common stock
of the Company that said transfer agent is holding shares for the account of
such person in a certificateless account. Payment of the purchase price may be
made by delivery of shares of the Company’s Common Stock held by the Director
for at least six months prior to the delivery. Pursuant to procedures, if any,
that may be adopted by the Committee or its delegate, the exercise of the Option
may be by any other means that the Committee determines to be consistent with
the Plan’s purpose and applicable law.

 

7. Rights as a Shareholder. The Director shall have no rights as a shareholder
with respect to any Option Shares covered by the Option granted hereby until the
date of issuance of a stock certificate or confirmation of the acquisition of
such Option Shares. No adjustment shall be made for dividends or other rights
for which the record date is prior to the date of issuance.

 

1



--------------------------------------------------------------------------------

8. Non-Assignability. The Option shall not be assignable or transferable by the
Director except by will or by the laws of descent and distribution. During the
Director’s lifetime, the Option may be exercised only by the Director or, in the
event of incompetence, by the Director’s legally appointed guardian.

 

9. Effect of Termination of Status as Director. If the Director ceases to be a
Director of the Company for any reason except death, the Option will continue to
be exercisable until the expiration of such option in accordance with its
original term. In the event of the death of Director, the Option shall be
exercisable by the Director’s personal representative, heirs or legatees at any
time prior to the expiration of one year from the date of the death of the
Director, but in no event after the term for which the Option was granted.

 

10. Recapitalization or Reorganization. Certain events affecting the Common
Stock of the Company and mergers, consolidations and reorganizations affecting
the Company may affect the number or type of securities deliverable upon
exercise of the Option or limit the remaining term over which this Option may be
exercised.

 

11. General Restriction. In accordance with the terms of the Plan, the Company
may limit or suspend the exercisability of the Option or the purchase or
issuance of Option Shares thereunder under certain circumstances. Any delay
caused thereby shall in no way affect the date of termination of the Option.

 

12. Amendment of This Agreement. The Board of Directors may at any time amend,
suspend or terminate the Plan; provided, however, that no amendment, suspension
or termination of the Plan or the Option shall adversely affect in any material
way the Option without the written consent of the Director.

 

13. Notices. Notices hereunder shall be in writing, and if to the Company, may
be delivered personally to the Compensation Department or such other party as
designated by the Company or mailed to its principal office at 10400 Fernwood
Road, Bethesda, Maryland 20817, addressed to the attention of the Stock Option
Administrator (Department 935.40), and if to the Director, may be delivered
personally or mailed to the Director at his or her address on the records of the
Company.

 

14. Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and the successors and assigns of the Company and, to the
extent provided in Paragraph 9 above, to the personal representatives, legatees
and heirs of the Director.

 

15. Consent. By executing this Agreement, Employee consents to the collection
and maintenance of Employee’s personal information (such as Employee’s name,
home address, home telephone number and email address, social security number,
assets and income information, birth date, hire date, termination date, other
employment information, citizenship, marital status) by the Company and the
Company’s service providers for the purposes of (i) administering the Plan
(including ensuring that the conditions of transfer are satisfied from the Award
Date through the Vesting Date), (ii) providing Employee with services in
connection with Employee’s participation in the Plan, (iii) meeting legal and
regulatory requirements and (iv) for any other purpose to which Employee may
consent. Employee’s personal information is collected from the following
sources:

 

  a) from this Agreement, investor questionnaires or other forms that Employee
submits to the Company or contracts that Employee enters into with the Company;

 

  b) from Employee’s transactions with the Company, the Company’s affiliates and
service providers;

 

  c) from Employee’s employment records with the Company; and

 

  d) from meetings, telephone conversations and other communications with
Employee.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Grant Date.

 

MARRIOTT INTERNATIONAL, INC.   DIRECTOR        

--------------------------------------------------------------------------------

Director Name

By:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Executive Vice President, Human Resources   Director Social Security Number
       

--------------------------------------------------------------------------------

Director Signature

 

2